USCA4 Appeal: 21-6507     Doc: 54         Filed: 11/07/2022   Pg: 1 of 20




                                              PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                               No. 21-6507


        DAVID A. RICHARDSON,

                     Plaintiff – Appellant,

        v.

        HAROLD W. CLARKE, Virginia Department of Corrections; EDDIE L.
        PEARSON, Lead Warden-Greenville Correctional Center; TAMMY WILLIAMS,
        Warden, DRCC Correctional Center; VIRGINIA DEPARTMENT OF
        CORRECTIONS,

                     Defendants – Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:18-cv-00023-HEH-EWH)


        Argued: September 13, 2022                                 Decided: November 7, 2022


        Before DIAZ, THACKER and QUATTLEBAUM, Circuit Judges.


        Affirmed in part, vacated in part, and remanded by published opinion. Judge Quattlebaum
        wrote the opinion, in which Judge Diaz and Judge Thacker join.


        ARGUED: Oren Missim Nimni, RIGHTS BEHIND BARS, Washington, D.C., for
        Appellant. Kevin Michael Gallagher, OFFICE OF THE ATTORNEY GENERAL OF
        VIRGINIA, Richmond, Virginia, for Appellees. ON BRIEF: Samuel Weiss, Washington,
        D.C., Kelly Jo Popkin, RIGHTS BEHIND BARS, Brooklyn, New York, for Appellant.
        Mark R. Herring, Attorney General, K. Scott Miles, Deputy Attorney General, Laura
USCA4 Appeal: 21-6507     Doc: 54         Filed: 11/07/2022    Pg: 2 of 20




        Maughan, Assistant Attorney General, Michelle S. Kallen, Acting Solicitor General,
        Brittany M. Jones, Deputy Solicitor General, Laura H. Cahill, Assistant Attorney General,
        Rohiniyurie Tashima, John Marshall Fellow, OFFICE OF THE ATTORNEY GENERAL
        OF VIRGINIA, Richmond, Virginia, for Appellees.




                                                   2
USCA4 Appeal: 21-6507      Doc: 54        Filed: 11/07/2022     Pg: 3 of 20




        QUATTLEBAUM, Circuit Judge:
              David Richardson, a deaf and blind inmate, claims he was denied the same access

        and enjoyment available to inmates without disabilities in violation of the Americans with

        Disabilities Act (“ADA”). And he contends the prison’s head covering policies

        substantially burdened his Islamic faith as prohibited by the Religious Land Use and

        Institutionalized Persons Act (“RLUIPA”). We agree with the district court’s order

        granting summary judgment to the prison on Richardson’s ADA claim. But we vacate the

        court’s order rejecting the RLUIPA claim and remand for proceedings consistent with this

        opinion.



                                                     I.

              Richardson is an inmate at the Deerfield Correctional Center of the Virginia

        Department of Corrections (“VDOC”). He alleges that he is legally deaf and blind. J.A.

        209. He sued the VDOC and several prison officials claiming that the VDOC did not

        “provide equal enjoyment of the goods, services, facilities, advantages, privileges, and

        accommodations available to those without disabilities” in violation of Title II of the

        ADA. 1 J.A. 20; 23–33.


              1
                 For the same reasons, Richardson alleged the VDOC violated Section 504 of the
        Rehabilitation Act (“§ 504”). J.A. 23-33. The ADA and § 504 “differ only with respect to
        the third element, causation.” Halpern v. Wake Forest Univ. Health Scis., 669 F.3d 454,
        461 (4th Cir. 2012). Section 504 requires that the plaintiff be denied benefits or
        discriminated against “solely by reason” of his disability. Wicomico Nursing Home v.
        Padilla, 910 F.3d 739, 750 (4th Cir. 2018) (quoting Baird ex rel. Baird v. Rose, 192 F.3d
        462, 468–69 (4th Cir. 1999)). Because § 504 imposes “a stricter causation requirement than

                                                    3
USCA4 Appeal: 21-6507       Doc: 54         Filed: 11/07/2022      Pg: 4 of 20




               Richardson also alleges that he adheres to the Nation of Islam faith. J.A. 14. He

        insists that his faith requires him to wear a head covering at all times. J.A. 22, 45. His suit

        also alleges that the VDOC’s policy on head coverings substantially burdens his religious

        beliefs in violation of the RLUIPA. J.A. 22, 45. 2

               The district court granted the VDOC’s motion for summary judgment on the ADA

        and RLUIPA claims. 3 J.A. 251. As to the ADA claims, it concluded that Richardson failed

        to produce evidence creating a genuine dispute of material fact that he was denied

        participation in any activity or program due to his alleged disabilities and that, even

        assuming he was, the VDOC reasonably accommodated Richardson’s disabilities. J.A.




        the ADA,” where claims under both statutes are at issue, we analyze only the ADA claim
        because “[i]f that claims fails, the Rehabilitation Act claim must fail as well.” Id. (quoting
        Thomas v. Salvation Army S. Territory, 841 F.3d 632, 641 (4th Cir. 2016)).
               2
                  In his complaint, Richardson alleged violations of (1) the ADA, (2) § 504, (3)
        RLUIPA, (4) the Eighth and Fourteenth Amendments, (5) the First Amendment as to the
        free exercise of religion, (6) the First Amendment as to free speech, (7) the Fifth and
        Fourteenth Amendments as to access to courts and (8) various state laws. J.A. 23–60. He
        sued not only the VDOC but also its Director Harold Clarke and Wardens Eddie Pearson
        and Tammy Williams. But in response to the defendants’ motion, the district court
        dismissed all claims except for the ADA and § 504 injunction claims against the VDOC, a
        state law disability claim against the VDOC and the RLUIPA and First Amendment free
        exercise claims against the VDOC and Williams (collectively, the VDOC) related to
        restricting his ability to wear a religious head covering. The district court reasoned that the
        doctrine of sovereign immunity barred the ADA damages claim and that, under Rule
        12(b)(6) of the Federal Rules of Civil Procedure, the other claims it dismissed failed to
        state facts to plausibly support a cause of action.

              The district court also granted summary judgment as to Richardson’s First
               3

        Amendment free exercise claim.

                                                      4
USCA4 Appeal: 21-6507         Doc: 54         Filed: 11/07/2022     Pg: 5 of 20




        242. As to Richardson’s RLUIPA claim, the district court held that Richardson presented

        no evidence of a substantial burden on the exercise of his religious beliefs. J.A. 248–49.

                  Richardson appealed and we have jurisdiction under 28 U.S.C. § 1291. 4 As to the

        ADA and § 504 claims, Richardson argues that the district court failed to credit evidence

        set forth in his responses to the VDOC’s motion for summary judgment. Op. Br. 32.

        According to Richardson, based on such evidence, “a reasonable trier of fact could find

        that Defendants denied Richardson the ability to participate in his court proceedings to the

        same extent non-disabled individuals are able to participate.” Op. Br. 37. As to the

        RLUIPA claim, Richardson argues he showed the prison’s head covering policy

        substantially burdened his religious beliefs. In fact, he insists the burden is obvious. Op.

        Br. 12.

                  We affirm the district court’s dismissal of the ADA. As the district court noted, the

        VDOC not only reasonably accommodated Richardson’s disabilities; it went to

        extraordinary lengths to do so. J.A. 242. Richardson fails to establish a genuine dispute of

        material fact on these issues. But as to the RLUIPA claim, the VDOC did not move for

        summary judgment on whether the VDOC’s policy substantially burdened his religious

        beliefs. Without any indication that the district court gave Richardson notice of its

        protentional ruling on this issue and an opportunity to respond, we question whether Rule

        56(f) of the Federal Rules of Civil Procedure permits dismissing the RLUIPA claim on



                The only issues Richardson appeals are the order dismissing his ADA damages
                  4

        claim based on sovereign immunity and the order granting summary judgment on the ADA,
        § 504 and the RLUIPA claims.

                                                        5
USCA4 Appeal: 21-6507      Doc: 54         Filed: 11/07/2022     Pg: 6 of 20




        substantial burden. Regardless of Rule 56(f), however, the record establishes that the

        VDOC’s policy substantially burdened Richardson’s sincerely held religious beliefs.

        Therefore, we vacate the order granting summary judgment on the RLUIPA claim. And

        we remand the case to the district court for further proceedings on that claim. As part of

        those further proceedings, we instruct the district court to consider an issue the VDOC

        raised at oral argument but only cursorily in its briefing to us—whether the “safe harbor”

        provision of the RLUIPA precludes Richardson’s claim for injunctive relief.



                                                    II.

               We begin with our standard of review. “We review de novo a district court’s

        decision to grant summary judgment, applying the same legal standards as the district court

        and viewing all facts and reasonable inferences in the light most favorable to the

        nonmoving party.” Ballengee v. CBS Broad., Inc., 968 F.3d 344, 349 (4th Cir. 2020) (citing

        News & Observer Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d 570, 576 (4th

        Cir. 2010)). The VDOC, as the party seeking summary judgment, bore the initial burden

        of showing that there was no genuine dispute of material fact and that it was entitled to

        judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “A fact is

        ‘material’ if proof of its existence or non-existence would affect disposition of the case

        under applicable law. An issue of material fact is ‘genuine’ if the evidence offered is such

        that a reasonable jury might return a verdict for the non-movant.” Wai Man Tom v. Hosp.

        Ventures LLC, 980 F.3d 1027, 1037 (4th Cir. 2020) (citation omitted).



                                                     6
USCA4 Appeal: 21-6507      Doc: 54         Filed: 11/07/2022      Pg: 7 of 20




               Once the movant has made this threshold demonstration, the nonmoving party must

        show specific, material facts that give rise to a genuine dispute to survive the motion for

        summary judgment. Celotex Corp., 477 U.S. at 323–24. Under this standard, “the mere

        existence of a scintilla of evidence” in favor of the nonmovant’s position cannot withstand

        the summary judgment motion. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

        “Likewise, conclusory allegations or denials, without more, are insufficient to preclude

        granting the summary judgment motion.” Wai Man Tom, 980 F.3d at 1037 (citing Strickler

        v. Waters, 989 F.2d 1375,1383 (4th Cir. 1993)).



                                                      III.

               Guided by this standard, we start with Richardson’s ADA arguments on appeal.

        First, we will review the ADA’s framework. Then, we turn to the evidence presented by

        the VDOC before analyzing whether the evidence offered by Richardson in response

        created a genuine dispute of material fact.

                                                      A.

               The ADA provides that “no qualified individual with a disability shall, by reason of

        such disability, be excluded from participation in or be denied the benefits of the services,

        programs, or activities of a public entity, or be subjected to discrimination by any such

        entity.” 42 U.S.C. § 12132. To make out a violation of the ADA, a plaintiff must show that:

        (1) he has a disability; (2) he is otherwise qualified to receive the benefits of a public

        service, program or activity and (3) he was denied those benefits, or otherwise



                                                       7
USCA4 Appeal: 21-6507       Doc: 54         Filed: 11/07/2022     Pg: 8 of 20




        discriminated against, based on his disability. Constantine v. Rectors & Visitors of George

        Mason Univ., 411 F.3d 474, 498 (4th Cir. 2005).

               The ADA permits plaintiffs to pursue three distinct grounds for relief: (1) intentional

        discrimination or disparate treatment; (2) disparate impact and (3) failure to make

        reasonable accommodations. Nat’l Fed’n of the Blind v. Lamone, 813 F.3d 494, 503 n. 5

        (4th Cir. 2016) (citing A Helping Hand, LLC v. Baltimore Cty., Md., 515 F.3d 356, 362

        (4th Cir. 2008)). Richardson’s ADA claim is based the third ground—that the VDOC failed

        to make reasonable accommodations.

               “Not all public services, programs, or activities can be made meaningfully

        accessible to all citizens, or at least they cannot be made so without a prohibitive cost or

        unreasonable effort on the part of the public entity.” Lamone, 813 F.3d at 507. Accordingly,

        “to prevail on [an] ADA claim, plaintiffs must propose a reasonable modification to the

        challenged public program that will allow them the meaningful access they seek.” Id. “A

        modification is reasonable if it is ‘reasonable on its face’ or used ‘ordinarily or in the run

        of cases’ and will not cause ‘undue hardship.’” Id. (quoting Halpern, 669 F.3d at 464).

                                                     B.

               In support of its motion for summary judgment on Richardson’s ADA claims, the

        VDOC submitted multiple affidavits from the warden and operations manager at the

        Deerfield facility. Those affidavits detail the accommodations provided to Richardson for

        his disabilities.

               Deerfield scheduled times for inmates with language challenges to meet in person

        with American Sign Language (“ASL”) interpreters for about five hours each week. J.A.

                                                      8
USCA4 Appeal: 21-6507       Doc: 54          Filed: 11/07/2022      Pg: 9 of 20




        190–91. As Richardson notes, the COVID-19 pandemic forced the correction facility to

        suspend its in-person ASL visits. J.A. 140, 152. But when that occurred, it arranged for

        video-based interpreter services to aid Richardson with his medical appointments. J.A. 140.

        When Richardson claimed that this accommodation would not work for him, the prison

        staff tried to communicate with him using a computer set in a blue/green screen contrast

        that Richardson had previously requested. J.A. 14;140–41.

               In addition, Deerfield “purchased a [$1,600] magnifying device to assist Richardson

        [in viewing] documents posted in his housing area.” J.A. 143. Deerfield created flash cards

        in the blue/green screen contrast that Richardson said he prefers to facilitate

        communication with prison staff. J.A. 141. His housing area has a regular phone, a

        Telecommunication Device for the Deaf machine, a video phone and a computer kiosk.

        J.A. 143. Richardson has a JPay device, which is like an iPad, that he uses to send and

        receive secured messages. J.A. 143–44. Deerfield provided a UbiDuo device with two

        connected tablets, one of which is used by staff and one of which can be used by an inmate,

        to enhance communication with inmates who are hard of hearing. J.A. 146. And Deerfield

        offered a SARA device that can read printed text out loud for someone who cannot read

        for themselves, either due to literacy issues or a disability. Id.

               Deerfield provided additional accommodations for Richardson to review and

        compose legal materials. After Richardson “complained that he could not use the

        typewriters to compose his legal documents, he was permitted to use the law library

        computers for this purpose. This is an exception to the VDOC’s policy, which generally

        does not permit inmates to use computers for this purpose.” J.A. 145. In addition, the staff

                                                       9
USCA4 Appeal: 21-6507      Doc: 54          Filed: 11/07/2022     Pg: 10 of 20




        adjusted the computer settings and the legal software program to a certain visual contrast

        to aid Richardson in reading.

               Further, with its affidavits, the VDOC submitted several electronic messages sent

        by Richardson using his JPAY device that describe his activities at Deerfield and a video

        of Richardson using a computer and communicating with another inmate in his housing

        area without help from an ASL interpreter. In those messages, Richardson admits that he

        is able to (1) visit the law library, including times that other inmates could not; (2) read

        material on a tablet; (3) listen to music; (4) watch movies; (5) draft and read emails and (6)

        otherwise participate in normal prison life. J.A. 193–207.


                                                     C.


               In response to the VDOC’s motion for summary judgment, Richardson submitted

        two documents. J.A. 152–70; 209–13.

               In his first submission, Richardson does not address the substantive arguments made

        by the VDOC or the evidence the VDOC argues establishes that it provided reasonable

        accommodations. Instead, he argues that policies enacted by the VDOC in response to the

        COVID-19 pandemic were unreasonable. J.A. 152–54.

               In his second submission, Richardson states that he was previously provided a

        prison caregiver who helped read legal filings to him, but that since August 2020, that

        service has not been allowed. J.A. 210. He also insists he needs more than five hours per

        week with ASL interpreters so that he can keep up in the current litigation. J.A. 210–11.



                                                     10
USCA4 Appeal: 21-6507      Doc: 54          Filed: 11/07/2022     Pg: 11 of 20




        Besides these complaints, Richardson does not directly address any of the VDOC’s filings

        other than to say that they are “fraught with inaccuracies.” Id.

                                                          D.

               So did Richardson create a genuine issue of material fact as to his ADA claim? He

        did not.

               Richardson argues that the district court ignored the evidence he submitted in his

        filings. But the district court did not ignore the evidence. It simply disagreed with

        Richardson’s position that his filings created a genuine dispute of material fact. And for

        three reasons, we agree.

               First, Richardson’s conclusory assertion that the VDOC’s affidavits are “fraught

        with inaccuracies” does not defeat a motion for summary judgment. To repeat, “conclusory

        allegations or denials, without more, are insufficient to preclude granting the summary

        judgment motion.” Wai Man Tom, 980 F.3d at 1037.

               Second, Richardson’s criticisms of the VDOC’s suspension of in-person ASL visits

        at Deerfield during COVID, Deerfield’s failure to provide him with more than five hours

        of such ASL interpreter services once the COVID restrictions ended and Deerfield’s refusal

        to allow his caregiver to read legal documents to him fare no better. J.A. 209–211. The

        ADA only requires “a reasonable modification to the challenged public program that will

        allow [an inmate] the meaningful access they seek.” Lamone, 813 F.3d at 507. Richardson

        offers no evidence to create a genuine issue of material fact on this issue of the

        reasonableness of the accommodations provided by Deerfield. He offered only criticisms

        and requests for more accommodations. That is not enough. And no reasonable factfinder

                                                     11
USCA4 Appeal: 21-6507      Doc: 54        Filed: 11/07/2022     Pg: 12 of 20




        could determine that Richardson’s desire for more accommodations meant that the

        extensive ones the VDOC provided at Deerfield were unreasonable.

              Accentuating this point, context, as it often does, matters. Here, our context is a

        prison. We view the reasonableness of accommodations through the lens of operating a

        prison. Torcasio v. Murray, 57 F.3d 1340, 1355 (4th Cir. 1995); see also Havens v.

        Colorado Dep’t of Corrs., 897 F.3d 1250, 1269 (10th Cir. 2018) (“[M]eaningful access

        and the question of whether accommodations are reasonable must be assessed through the

        prism of the prison setting.”) (citations omitted). And that vantage point requires some

        deference to those who run prisons. See Wright v. N.Y. State Dep’t of Corr., 831 F.3d 64,

        78 (2d Cir. 2016) (“[P]risons are unique environments where ‘deference to the expert

        views’ of prison administrators is the norm.”) (quoting Pierce v. Cty. of Orange, 526 F.3d

        1190, 1217 (9th Cir. 2008)). The ADA just does not require prisons to “to employ any and

        all means to make services available to persons with disabilities.” Miller v. Hinton, 288

        Fed. App’x 901, 902 (4th Cir. 2008). In sum, Richardson has not offered evidence to create

        a genuine issue of material fact as to the reasonableness of the accommodations provided

        by the VDOC.

              Third, Richardson’s claims cannot be squared with the record here. His complaint

        spans 50 pages and totals 148 numbered paragraphs. It and his other filings show that the

        accommodations the VDOC did provide permitted Richardson to read, research and

        compose detailed legal filings. Likewise, the messages and video recordings the VDOC

        submitted illustrate Richardson’s ability to use the equipment provided by the VDOC in a

        way that allows him to participate in normal prison life. “When opposing parties tell two

                                                   12
USCA4 Appeal: 21-6507       Doc: 54          Filed: 11/07/2022      Pg: 13 of 20




        different stories, one of which is blatantly contradicted by the record, so that no reasonable

        jury could believe it, a court should not adopt that version of the facts for purposes of ruling

        on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007). We are,

        of course, required to consider the evidence in the light most favorable to Richardson. But

        even doing that, no reasonable factfinder could conclude on this record that the

        accommodations provided to Richardson did not afford him “meaningful access” to all

        programs at Deerfield. Lamone, 813 F.3d at 507. 5



                                                      IV.

               We now turn to Richardson’s RLUIPA claim.

                                                      A.

               The RLUIPA provides, in part, that:

               No government shall impose a substantial burden on the religious exercise
               of a person residing in or confined to an institution . . . unless the government
               demonstrates that imposition of the burden on the person - -
                (1) is in furtherance of a compelling government interest; and
                (2) is the least restrictive means of furthering that compelling government
               interest.

               5
                  Richardson also appeals the district court’s order dismissing his claim for damages
        under the ADA at the motion to dismiss stage on sovereign immunity grounds because he
        failed to plead a companion constitutional claim along with his ADA claim. Op. Br. 19–
        20. We acknowledge that the district court failed to apply the framework set forth in United
        States v. Georgia, 546 U.S. 151 (2006), to determine whether the ADA validly abrogates
        state sovereign immunity in the prison context for conduct that does not independently
        violate the Constitution. But because we agree that Richardson’s ADA claim for injunctive
        relief fails on the merits, his claim for damages fails as well. Thus, we find it unnecessary
        to address this issue. See Constantine, 411 F.3d at 482 (4th Cir. 2005) (finding that the
        court need not address Eleventh Amendment immunity before addressing other dispositive
        matters).

                                                      13
USCA4 Appeal: 21-6507       Doc: 54         Filed: 11/07/2022      Pg: 14 of 20




        42 U.S.C. § 2000cc–1(a). A plaintiff seeking relief under the RLUIPA bears the initial

        burden of proving that the challenged policy “implicates his religious exercise.” Holt v.

        Hobbs, 574 U.S. 352, 360 (2015).

               If a plaintiff meets this initial burden, RLUIPA claims proceed in two stages. “At

        the first stage, . . . the plaintiff must show that the prison’s policies imposed a substantial

        burden on his exercise of sincerely held religious beliefs.” Wright v. Lassiter, 921 F.3d

        413, 418 (4th Cir. 2019) (citing Carter v. Fleming, 879 F.3d 132, 139–40 (4th Cir. 2018)).

        In order to show that his religious beliefs have been substantially burdened, a plaintiff must

        show that a government entity has substantially pressured him to modify his behavior and

        violate his beliefs. Lovelace v. Lee, 472 F.3d 174, 187 (4th Cir. 2006).

               If the plaintiff can make that showing, the court proceeds to the second stage to

        determine whether the prison’s policies are justified despite the imposed burden. Under the

        RLUIPA, the government has the burden to show that its policy satisfies strict scrutiny:

        that is, the policies must represent the least restrictive means of furthering a compelling

        governmental interest. 42 U.S.C. § 2000cc–1(a); Holt, 574 U.S. at 357–58.

                                                      B.

               When this lawsuit was filed, the VDOC’s procedures granted the warden at each

        prison facility discretion to determine the times, locations and circumstances in which

        personal clothing, including religious head coverings, could be worn. J.A. 135.

               At Deerfield, based on the warden’s decision, inmates could wear religious head

        coverings in the same manner as nonreligious head coverings. Id. Head coverings needed



                                                      14
USCA4 Appeal: 21-6507      Doc: 54         Filed: 11/07/2022      Pg: 15 of 20




        to be removed in certain areas of the prison, such as the dining hall, visiting room and

        administrative buildings. Id.

               After Richardson sued, the VDOC changed its head covering policy. J.A. 138. The

        new policy permits inmates to wear religious head coverings anywhere inside a VDOC

        facility as well as when participating in outside work assignments. J.A. 138. Inmates are

        now only required to remove head coverings for search purposes when requested by

        security personnel. J.A. 138.

               Despite this policy change, Richardson seeks prospective relief to prevent the

        VDOC from returning to its prior policy. On appeal, Richardson argues that the district

        court erred in determining that he failed to show that the prior policy imposed a substantial

        burden. He argues that the substantial burden is obvious. Op. Br. 12. In his view, he alleged

        that his religion requires him to wear a head covering at all times, and facially, the policy

        prevented him from doing so. Id.

                                                     C.

               The parties agree that Richardson has satisfied his burden of proving that the head

        covering policy implicates his sincerely held religious beliefs. J.A. 114. They disagree,

        however, about whether Richardson satisfied his burden of showing that the prior policy

        imposed a substantial burden. 6


               6
                In a prior case, the VDOC conceded that its headwear policy imposed a substantial
        burden. Goins v. Fleming, 2017 WL 4019446, at *4 (W.D. Va. Sep. 12, 2017). Likewise,
        the VDOC does not argue here that the prior policy does not impose a substantial burden.
        Resp. Br. 45–46. The VDOC merely asserts that Richardson failed to meet his burden of
        proof on the issue. Id.

                                                     15
USCA4 Appeal: 21-6507        Doc: 54        Filed: 11/07/2022      Pg: 16 of 20




               To begin with, in moving for summary judgment, the VDOC did not argue that

        Richardson failed to establish a substantial burden on his religious beliefs. Instead, it

        argued that Richardson’s RLUIPA claim was moot as a result of the policy change

        permitting inmates to wear religious head coverings in all areas of the prison. J.A. 115–17.

        And it asserted that even if Richardson’s claim was not moot, the Prison Litigation Reform

        Act (“PLRA”) prevented the district court from issuing an injunction. 7 J.A. 117.

               The district court determined that, despite the policy change, Richardson’s claim

        was not moot because the VDOC failed to prove that it would not return to its prior policy

        restricting the wearing of head coverings in certain areas. 8 J.A. 243. But even though the

        VDOC had not raised the issue, the district court then held that Richardson failed to show

        that the prior policy imposed a substantial burden. J.A. 245–249. And because it held that

        Richardson’s RLUIPA claim failed at the first step, it did not conduct an analysis as to



               7
                   The PLRA provides, in relevant part:

               Prospective relief in any civil action with respect to prison conditions shall
               extend no further than necessary to correct the violation of the Federal right
               of a particular plaintiff or plaintiffs. The court shall not grant or approve any
               prospective relief unless the court finds that such relief is narrowly drawn,
               extends no further than necessary to correct the violation of the Federal right,
               and is the least intrusive means necessary to correct the violation of the
               Federal right. The court shall give substantial weight to any adverse impact
               on public safety or the operation of a criminal justice system caused by the
               relief.

        18 U.S.C. § 3626(a)(1).
               8
                The district court appeared to agree with the VDOC concerning the PLRA. In a
        footnote, the district court stated that even if the prior policy imposed a substantial burden,
        the PLRA “likely” prevented it from awarding injunctive relief. J.A. 243 n.8.

                                                      16
USCA4 Appeal: 21-6507       Doc: 54          Filed: 11/07/2022      Pg: 17 of 20




        whether the policy represents the least restrictive means of furthering a compelling

        governmental interest. 9

               To begin with, we question the district court’s decision to grant summary judgment

        to the VDOC on an issue it failed to raise. In the summary judgment context, Rule 56(f)

        describes how a court may rule on an issue not raised by the moving party. Under the rule,

        a district court, “after giving notice and a reasonable time to respond,” is permitted to “grant

        [summary judgment] on grounds not raised by a party; or consider summary judgment on

        its own after identifying for the parties material facts that may not be genuinely in dispute.”

        Fed. R. Civ. P. 56(f); see also Jehovah v. Clarke, 798 F.3d 169, 177 (4th Cir. 2015) (holding

        that the district court erred in failing to give notice and an opportunity to respond before

        addressing the substantial burden prong when the parties did not address it in their

        summary judgment briefing).

               We see nothing in the record indicating that Richardson was afforded notice and an

        opportunity to respond on the issue of substantial burden of his religious exercise before

        the district court ruled against him. This, along with the fact that the VDOC did not address

        whether its policy imposed a substantial burden on Richardson’s sincerely held religious

        beliefs in its memorandum in support of summary judgment, may explain why Richardson



               9
                 Richardson challenges the district court’s discussion about whether the policy is
        rationally related to a legitimate penological interest. In so doing, he argues the district
        court applied the wrong level of scrutiny. Op. Br. 17. But a review of the order shows that
        the district court’s rational relation discussion pertained only to Richardson’s First
        Amendment free exercise claim. Since Richardson did not appeal the district court’s order
        on that claim, we need not address this issue.

                                                      17
USCA4 Appeal: 21-6507      Doc: 54          Filed: 11/07/2022     Pg: 18 of 20




        did not do more to address that issue in his response to the VDOC’s motion for summary

        judgment. See Carter v. Fleming, 879 F.3d 132, 140 (4th Cir. 2018) (finding that an inmate

        had “no notice that he needed to develop evidence” showing that a prison policy imposed

        a substantial burden where defendants failed to argue the issue on summary judgment). 10

               But regardless of notice, the record establishes that the prior VDOC policy imposed

        a substantial burden. Along with the allegations in Richardson’s complaint, the affidavit of

        Tammy Williams, the Warden at Richardson’s facility, stated that she “understand[s] that

        Inmate Richardson claims that it is [his] sincere religious belief that he wear his kufi, a

        religious head covering, in all areas of Deerfield.” J.A. 130 (emphasis added). Put another

        way, the VDOC concedes that Richardson holds a sincerely held belief that his religion

        requires that he wear a head covering at all times and in all places.

               Thus, the prior policy required Richardson to either violate his religious beliefs—

        by refraining from wearing a head covering at all times—or risk discipline at Deerfield for

        violating the policy. In other words, Deerfield’s head covering policy placed Richardson

        between the proverbial rock and a hard place. 11 Doing so substantially burdens his religious

        beliefs under the RLUIPA. Lovelace, 472 F.3d at 187 (a substantial burden on religious



                Since Richardson did not argue on appeal that the district court’s order failed to
               10

        comply with Rule 56(f), he provides no explanation on this point.
               11
                  There is some dispute over the origins of this phrase. Some claim it arose in the
        twentieth century to reflect choices miners in the Southwestern United States faced. Others
        attribute the phrase to Homer’s Odyssey. There, Odysseus had to choose to pass through
        either the dangerous whirlpool Charybdis or the cliff occupied by man-eating monster
        Scylla. Regardless of the phrase’s origin, it reflects the predicament of choosing between
        the lesser of two evils that Richardson claims he faced here.

                                                     18
USCA4 Appeal: 21-6507       Doc: 54         Filed: 11/07/2022      Pg: 19 of 20




        exercise is one in which “a state or local government, through act or omission, put[s]

        substantial pressure on an adherent to modify his behavior and violate his beliefs . . .”); see

        also Incumaa v. Stirling, 791 F.3d 517, 525 (4th Cir. 2015) (explaining that a prison policy

        imposes a substantial burden if it “places the person between a rock and a hard place”);

        Couch v. Jabe, 679 F.3d 197, 200–01 (2012) (“[R]emoving privileges in [an] effort to

        compel compliance, despite not physically forcing [an] inmate to cut his hair, qualifies as

        [a] substantial burden.”) (citing Warsoldier v. Woodford, 418 F.3d 989, 995–96 (9th Cir.

        2005)). 12

               We find that Richardson met his burden of showing that the prior policy imposed a

        substantial burden. Thus, we vacate that portion of the district court’s order and remand for

        further proceedings.

                                                      D.

               At oral argument, the VDOC argued that the RLUIPA “safe harbor” provision

        precludes Richardson’s claim for injunctive relief as a result of its policy change permitting

        inmates to wear religious head coverings in all areas of the prison facility. That provision

        provides:

               A government may avoid the preemptive force of any provision of this
               chapter by changing the policy or practice that results in a substantial burden
               on religious exercise, by retaining the policy or practice and exempting the

               12
                  We agree with the district court that, although suspended, the prior policy is not
        moot because the VDOC “failed to meet their heavy burden of establishing that it is
        absolutely clear that the [prior head covering policy] will not be reinstated.” Wall v. Wade,
        741 F.3d 492, 497 (4th Cir. 2014) (citation omitted). And to the extent the district court
        held that the PLRA precludes forward-looking relief, our decision in Porter v. Clarke, 923
        F.3d 348, 366 (4th Cir. 2019), holds otherwise.

                                                      19
USCA4 Appeal: 21-6507      Doc: 54         Filed: 11/07/2022      Pg: 20 of 20




               substantially burdened religious exercise, by providing exemptions from the
               policy or practice for applications that substantially burden religious
               exercise, or by any other means that eliminates the substantial burden.

        42 U.S.C. § 2000cc-3(e).

               Importantly, this issue was not raised before the district court. Generally, parties

        may not raise new arguments on appeal that were not first presented to the district court

        below, absent exceptional circumstances. See, e.g., In re Under Seal, 749 F.3d 276, 285

        (4th Cir. 2014). Further, while this issue was mentioned in the VDOC’s brief to us, its only

        treatment was in a footnote that simply cites the text of the statute with no substantive

        discussion about its application to the facts here. See Resp. Br. 49 n. 22. Accordingly,

        without expressing a view one way or the other, we find that the pertinence of the RLUIPA

        “safe harbor” provision is best left to be considered by the district court on remand.



                                                     V.

               For all these reasons, we affirm the district court’s grant of summary judgment in

        part, vacate in part and remand for further proceedings consistent with this opinion.

                                                                             AFFIRMED IN PART,
                                                                              VACATED IN PART
                                                                               AND REMANDED




                                                     20